Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 have been examined.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (US. 20050267356A1 hereinafter Ramasubramanian) in view of Stein et al. (US. 20130222135A1) hereinafter Stein) and further in view of Thomas J Shaw (US. 20140277702A1).

With respect to claim 1, Ramasubramanian teaches a computer implemented method for patient medication adherence (‘356; Para 0042), said method comprising:
receiving patient information including reminder time (‘356; Para 0063: techniques are described herein that remind patients automatically to take their medications just before their individual ingestion times on a daily basis), medication identification (‘356; Para 0044: unique package identifier), reminder buddy (‘356; Para 0065: a key aspect of this system provides an automated reminder service that is coupled with an online ‘buddy system’ for patients to team up and remind each other by phone, with self-selected levels of anonymity, in order to provide a human touch. The levels of anonymity may be adjusted by the patient or buddies at any time. The buddy system could expand to include multiple members who would participate in an online peer group and discuss their experiences), placebo indication (‘356; Para 0057: The system described herein also enables dose-response studies as well as adaptive trials by providing means to alter the study drug dosage strength or substitution with placebos), and reminder text (‘356; Para 0063: The reminders may be based on voice, text or visual cues and transmitted via telephone, including cell-phone, or the internet);
identifying - from that patient information that a reminder is to be sent to the patient (‘356; Claim 10: using an automated compliance system to send a text message to cell phone of the specific patient); 
Stein teaches 
determining, by a pill case containing the medication and comprising a wireless receiver and sensing hardware, a location of the pill case, the determining based on one or more signals received by the wireless receiver {‘135; Abstract: Reminders and/or alerts to the patient may be triggered based at least in part on the contents of the medication container, when a cap of the container was last opened and/or closed, the location of the medication container, and/or the container's surroundings.; Para 0006: the medication container includes a transmitter (e.g., transceiver) for wirelessly transmitting to a remote computer data regarding a reading of the measurement sensor (e.g., data indicative of a number of pills or quantity of liquid medication within the medication container).); 
determining a location of a wireless device associated with the patient (‘135; Para 0053 patient’s cellular phone); 
determining, based on the location of the pill case and the location of the wireless device, a distance between the patient and the pill case (‘135; Para 0053: medication container 102, backend server 104, and/or other computer(s) may trigger reminders and/or alerts to the patent based at least in part on a proximity of medication container 102 to a user computer 128 (e.g., patient's cellular phone), location (e.g., patient's home), or an intermediate device (e.g., wall-mountable dedicated base station in the patient's home). The Examiner interprets the proximity of the medication container to patient’s cellular phone construed as the distance between the patient and pill case)); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Ramasubramanian with the technique of Determining Container Contents, Locations, and Surroundings as taught by Stein in order to provide the location of a pill case and the distance between the patient and medication’s pill cases. 
Ramasubramanian /Stein does not, but Thomas J Shaw teaches 
adjusting the reminder time based on the distance between the patient and the pill case (‘702; Para 0009: By disclosure, Thomas J. Shaw describes remote notification to the patient at the appropriate time for the patient to take a medicine if away from the dispenser on a vacation; Para 0016: The patient can also set the dispenser to vacation mode in which the dispenser will not dispense any medication, but will notify the patient through its remote notification capabilities at the appropriate time to take a medication;  Para 0051: Thomas Shaw further describes the pill dispensing apparatus may transmit a missed notification message to one or more caregivers through any suitable communications link, including without limitation wired or wireless communication);
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Ramasubramanian/Stein with the technique of pill dispense system as taught by Thomas J. Shaw in order to adjust the reminder time for the patient to take medication based on the distance between the patient and the pill case.
Ramasubramanian in view of of Stein and Thomas J. Shaw teaches
providing the reminder text to the patient at the adjusted reminder (356; Para 0063: techniques are described herein that remind patients automatically to take their medications just before their individual ingestion times on a daily basis. The reminders may be based on voice, text or visual cues and transmitted via telephone, including cell-phone, or the internet);
determining, using the sensing hardware of the pill case, if the patient administered the medication (‘356; Para 0018: monitoring and recording patient compliance event in a database); and
providing a notification to the reminder buddy if the patient did not administer the medication after patient reminder (‘356; Para 0072: patient ignores reminder call or makes error in taking the reminder call);
wherein the reminder buddy is a person that the patient has identified to receive adherence notification when the patient is not adherent to an administration regime for the medication (‘356; Para 0072: issue a final reminder, renew the window and generate an exception alert, or (3) in case of continued non-compliance even after window has been renewed, generate an escalation alert to inform the predetermined caregiver.).
Claims 13 and 18 is rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches  the method of claim 1, Ramasubramanian discloses further comprising: extracting manufacture/ FDA label-insert specific information for the medication and providing same to the patient (‘356’ Para 0038: FDA). 

With respect to claim 3, the combined art teaches the method of claim 2 further comprising: 
determining whether a placebo is scheduled for administration; based on the placebo determination, determining that a reminder need not be sent to the patient (‘356; Para 0057).

With respect to claim 4, the combined art teaches the method of claim 3 further comprising:determining the number of placebos from the medication identification (‘356; Para 0057);
adjusting any reminder notification based upon the number of placebos determined (‘356; Para 0057);. 

With respect to claim 5, the combined art teaches the method of claim 1 further comprising:
determining a level of adherence for the patient; and
adjusting the patient reminder notification identification based upon the level of adherence determined for the patient (‘356; Para 0063).

With respect to claim 6, the combined art teaches the method of claim 1 wherein the wireless device associated with the patient is a smart phone (‘356; Para 0091: drug consumed in a different location);

With respect to claim 8, the combined art teaches the method of claim 1 further comprising:
receiving patient information including sleep periods and wake periods for the patient;
adjusting the reminder based upon the patient sleep and wake periods (‘356; Para 0006).

With respect to claim 9, the combined art teaches the method of claim 3 further comprising:
determining whether or not to send the notification to the reminder buddy if a missed administration is a placebo (‘356; Para 0088:if patients have missed taking their medications)

With respect to claim 10, the combined art teaches the method of claim 1 further comprising: changing a frequency at which the reminder is sent based upon the patients adherence history (‘356; Para 0089).  

With respect to claim 11, the combined art teaches the method of claim 1 further comprising:
determining the patient medication quasi-static adherence from quasi-static sources; said quasi-static sources including patient -provided adherence data and tracked historical adherence data for the patient (‘356; Para 0044: unique package identifier;  Para 0063: techniques are described herein that remind patients automatically to take their medications just before their individual ingestion times on a daily basis; Para 0065: a key aspect of this system provides an automated reminder service that is coupled with an online ‘buddy system’ for patients to team up and remind each other by phone, with self-selected levels of anonymity, in order to provide a human touch. The levels of anonymity may be adjusted by the patient or buddies at any time. The buddy system could expand to include multiple members who would participate in an online peer group and discuss their experiences; Para 0063: The reminders may be based on voice, text or visual cues and transmitted via telephone, including cell-phone, or the internet; Para 0089: The system analyzes the database for compliance trends and history for individual patients ),;
determining the patient medication dynamic adherence from dynamic sources, said dynamic sources including smart pill cases (‘356; Para 0042: Recording patient compliance events—whether patients actually took their medications and at what time of day, is of great interest. Using the compliance event data, physicians would be able to verify that their patients were indeed following their prescriptions properly, insurance companies would be able to verify whether patients were adhering to their regimens and offer incentives to improve adherence (if needed), pharmacies would be able to automatically process and deliver refills based on actual consumption. The source such as smart tray with the embedded RFID as illustrated in Para 0009);
determining an overall medication adherence from the quasi-static and dynamic adherence determinations; and outputting an indicia of the overall medication adherence (‘356; Para 0018: reminding patients to take their medicines at the appropriate times, (2) simplifying the taking of medicines through personalized and convenient multi-dose packaging, (3) incorporating features in the packaging to enable the monitoring of patient compliance events, (4) monitoring and recording patient compliance events in a database, (5) analyzing the database to guide interventions to improve patient compliance, (6) analyzing the actual consumption of the medications to (a) automatically refill and deliver a labeled multi-day (15, 30 or 90 days) supply of medication packages to patients, and (b) more accurately forecast future drug production requirements, and (7) personalizing the dosage strengths to minimize side effects while maximizing the therapeutic effects) .

With respect to claim 12, the combined art teaches the method according to claim 11 wherein the quasi-static adherence includes adherence data accumulated over a preceding time window (‘356; Para 0067:daily ingestion time or window). 

With respect to claim 14, the combined art teaches the method of claim 13 further comprising: accessing a calendar of the patient to determine whether the patient will be traveling at the certain time; and determining sufficient proximity from the travel determination (‘356; Para0061).

With respect to claim 15, the combined art teaches the method of claim 13 further comprising: determining an amount of time required for the patient to be at the location of the medication; and adjusting, based on the amount of time required, the alerting such that there is sufficient time for the patient and the medication to be sufficiently proximate for administration of the medication at the certain time (‘356; Para0061).

With respect to claim 16, the combined art teaches the method of claim 13, further comprising:
identifying a set of patient adherence advocates selected from the group consisting of: healthcare provider, pharmacy, patient affiliate(s), and payer(s) (‘356; Para 0067: enable the system to work, there are some prerequisites that must be set up before hand. These include: AOO Order & Receive Medication Packages: (1) get prescription(s) from physician(s), (2) agree to daily ingestion time(s) and/or window(s) as prescribed, (3) register with and order prescribed medications from a certified pharmacy, and (4) receive the medication packages.; Para 0089: The system analyzes the database for compliance trends and history for individual patients. Following the applicable regulations, the trends and history may be provided to insurance companies, payers or managed-care organizations);
determining a current level of medication regimen adherence for the patient (‘356; Para0027: The regimen may be a combination of different medications, or repetitive doses of the same medication, or both, and the regimen may further require some pills to be split or contents of some capsules to be divided. The difficulties in adhering to this type of regimen are obvious. This aspect of the present invention simplifies the taking of these medicines by packaging the three, three and four medications, in the appropriate dose strengths, in three separate multi-dose packs, to be taken in the morning, late afternoon and before bedtime, respectively. Medications that are readily available in ‘one-a-day’ (extended release or sustained release) formulations may be combined into one of the above multi-dose packs, based on the patient's convenience); 
notifying the patent adherence advocates of that current level of regimen adherence (‘356; Para 0072: generate an escalation alert to inform the predetermined caregiver) ; and
receiving, from one or more of the patient adherence advocates, a further incentive for adherence, said further incentive including purchase discount(s) and/or merchandising (‘356; Para 0042: Using the compliance event data, physicians would be able to verify that their patients were indeed following their prescriptions properly, insurance companies would be able to verify whether patients were adhering to their regimens and offer incentives to improve adherence (if needed), pharmacies would be able to automatically process and deliver refills based on actual consumption; Para 0089).

With respect to claim 17, the combined art teaches the method of claim 16 wherein the further incentive is graduated such that a greater level of adherence results in a greater level of incentive (‘356; Para 0042). 

With respect to claim18, the combined art teaches the method of claim1, further comprising providing security notification if the medication was not administered to the patient (‘356; Para 0063)

With respect to claim 20, the combined art teaches the method of claim 1, Needham teaches further comprising 
Selecting an appropriate reminder notification to send to the patient, wherein said appropriate reminder notification is one selected from the group consisting of: notification prior to reminder time, notification after reminder time, and notification to alert patient to open/invoke mobile medication adherence application; and sending the appropriate reminder notification to the patient (‘356; Para 0046: Compliance events are captured in a number of ways: in one embodiment, the ‘compliance number’ may be transmitted within the cell phone reminder prompt, and the patient prompted to key in the number to confirm compliance. Upon taking the medication, the patient would key in this number either on a website on a cell phone. This would work with conventional medications as well). 

Claims 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (US. 20050267356A1 hereinafter Ramasubramanian) in view of Stein et al. (US. 20130222135A1 hereinafter Stein) and further in view of Thomas J Shaw (US. 20140277702A1) and further in view of Dickie et al. (US. 20150048102A1 hereinafter Dickie)

With respect to claim 7, the combined art does not the method of claim 1 further comprising:
determining travel information about the patient from a patient calendar;
determining if a sufficient supply of the medication is in patient’s possession in consideration of the patient travel information; notifying patient if said supply is not sufficient.(‘356; Para 0018: deliver a labeled multi-day (15, 30 or 90 days) supply of medication packages to patients)
However, Dickie discloses 
determining travel information about the patient from a patient calendar 
determining if a sufficient supply of the medication is in patient’s possession in consideration of the patient travel information; and 
notifying the patient if said supply is not sufficient (‘102; Para 0113: when a patient removes a dosette from pill box 210 for traveling or other reasons, the server will still generate and send a reminder to the patient on their electronic device 256 to take a particular dose at a particular time). The Examiner interprets that the server generates and sends a reminder to the patient on their electronic device 256 to take a particular dose at a particular time construed as sufficient supply of medication during the patient travels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Ramasubramanian/Stein/Thomas J. Shaw with the technique of providing electronic pill box and medication reminder as taught by Dickie in order to provide the patient to  take medication during travel. 

With respect to claim 19, the combined art does not teach the method of claim 13, Needham teaches further comprising;
determining travel information about the patient from a patient calendar (‘102; Para 0113: when a patient removes a dosette from pill box 210 for traveling or other reasons, the server will still generate and send a reminder to the patient on their electronic device 256 to take a particular dose at a particular time);
determining if a sufficient supply of the medication is in patient’s possession in consideration of the patient travel information; and 
notifying the patient if said supply is not sufficient. .
However, Dickie discloses 
determining travel information about the patient from a patient calendar 
determining if a sufficient supply of the medication is in patient’s possession in consideration of the patient travel information; and 
notifying the patient if said supply is not sufficient (‘102; Para 0113: when a patient removes a dosette from pill box 210 for traveling or other reasons, the server will still generate and send a reminder to the patient on their electronic device 256 to take a particular dose at a particular time). The Examiner interprets that the server generates and sends a reminder to the patient on their electronic device 256 to take a particular dose at a particular time construed as sufficient supply of medication during the patient travels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Ramasubramanian/Stein/Thomas J. Shaw with the technique of providing electronic pill box and medication reminder as taught by Dickie in order to provide the patient to take medication during travel. 
Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686